Citation Nr: 0718735	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether the 
reopened claim should be granted.  

2.  Entitlement to service connection for erectile 
dysfunction secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
PTSD and for erectile dysfunction secondary to PTSD.  

The veteran presented testimony at a personal video 
conference hearing in May 2007 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript has 
been associated with the claims file.  At that video 
conference hearing, the veteran submitted additional 
evidence, and submitted a written waiver of his right to have 
that evidence reviewed by the RO prior to its review by the 
Board.  Appellate review may proceed.  38 C.F.R. §§ 19.37, 
20.1304 (2006). 

Our review finds that there is a prior final decision on a 
claim of entitlement to service connection for PTSD.  Thus, 
the issue has been recharacterized on the first page of the 
decision to reflect this.  

As discussed below, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for PTSD is reopened.  However, 
additional development is required prior to appellate review.  
This issue and the issue of entitlement to service connection 
for erectile dysfunction secondary to PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a letter rating decision in November 1994, the RO 
denied a claim of entitlement to service connection for PTSD.  
The veteran did not appeal this decision, thus it became 
final.

2.  Evidence received since the final November 1994 letter 
rating decision relates to an unestablished fact necessary to 
substantiate the claim for PTSD, is not cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has been received, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and to assist

With respect to the issue on appeal, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist in this 
case.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



II. Service connection for PTSD

The veteran seeks entitlement to service connection for PTSD.  
Service connection for PTSD was previously denied by the RO 
in November 1994.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  The appellant did not appeal the November 
1994 decision and thus, the decision became final. 

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the RO decided the claim on the 
merits, the issue before the Board is as stated on the first 
page of the present decision.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Evidence considered at the time of the final decision in 
November 1994 consisted of service medical records.  A reply 
to a request for VA outpatient treatment records was 
negative.  Service medical records are negative for any 
complaints, findings or diagnosis of a psychiatric condition.  
At the separation examination in July 1969, the clinical 
psychiatric evaluation was normal.  The appellant failed to 
report for a VA examination.  After review of the above 
evidence, in a November 1994 rating decision, the RO denied 
the claim for entitlement to service connection for PTSD.  

The evidence received into the record since the November 1994 
determination includes statements from the veteran, the 
veteran's testimony at a video conference hearing in May 
2007, VA outpatient treatment records, the report of a VA 
examination in June 2003, and a portion of a report prepared 
on Air Base Defense in the Republic of Vietnam from 1961 to 
1973.    

The June 2003 VA examination report discloses a diagnosis of 
PTSD.  VA treatment records show follow-up in a PTSD 
Community Program.  This clinical evidence, with the 
information on enemy attacks on U.S. Air Bases in Viet Nam 
for June 1969, and the veteran's hearing testimony and 
statements regarding stressors, which is presumed credible 
for this purpose, when viewed with the evidence previously of 
record, constitutes new and material evidence as defined by 
the regulation.  38 C.F.R. § 3.156(a).  It was not previously 
submitted to agency decisionmakers, and it relates to an 
unestablished fact necessary to substantiate the claim.  In 
connection with the evidence previously of record, the new 
evidence does raise a reasonable possibility of 
substantiating the claim.  As such, the new evidence is also 
material to the issue before the Board.  Accordingly, the 
claim for entitlement to service connection for PTSD may be 
reopened.  38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for PTSD will be addressed 
in the remand attached to this decision.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened; the appeal is granted to this extent only.




REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for PTSD.  The record 
does not show that he was engaged in combat, nor does the 
veteran so contend.  As the veteran did not serve in combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  

The veteran has described an incident that involved the 
accidental death of a little girl while he was driving a 
truck.  Military police arrived at the scene and he believes 
that they filed a report at a military police station.  He 
also was a supply driver from Quang Tri Province to Da Nang 
and was in several convoys that were hit, and he testified 
that he was under constant threat of fire while in convoys 
which were not attacked.  

At his personal hearing, he testified that while driving 
supply convoys from Dong Ha to Da Nang there were attacks of 
rocket and mortar fire.  Also, the veteran testified that he 
was stationed in Da Nang for several months and specifically 
for the month of June and part of July 1969 when there were 
attacks on the base.  In denying his PTSD claim, the RO noted 
that the veteran was diagnosed as having that disability, but 
determined that his stressors were not sufficiently specific 
such that they could be verified.  Because he reports as one 
of his stressors being subjected to incoming fire, and gives 
additional information regarding this stressor, the Board 
concludes that further development to obtain verification of 
these stressors should be undertaken.  

In his stressor statement received in July 2003, the veteran 
stated that he tried to get help about 30 years earlier at 
Woods Hospital in Wisconsin.  The veteran should be requested 
to furnish additional information regarding this treatment in 
order that an attempt can be made to secure any available 
treatment records.  

With regard to the issue of entitlement to service connection 
for erectile dysfunction secondary to PTSD, the Board finds 
that this claim is inextricably intertwined with the issue of 
entitlement to service connection for PTSD.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the issue of entitlement to service connection 
for erectile dysfunction secondary to PTSD will be remanded 
for consideration following the development as to entitlement 
to service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran furnish 
identifying information and any necessary 
authorization to obtain records relating to his 
claimed treatment at Woods Hospital in 
Wisconsin approximately 30 years ago.

2.  Request that the veteran provide any 
additional information, including dates, 
locations, names of other persons involved, 
etc. relating to his claimed service stressors.  
The veteran should be advised that this 
information is necessary to obtain supportive 
evidence of the claimed in-service stressors 
and that he must be specific as possible, 
because without such details an adequate search 
for verifying information cannot be conducted.  
The RO should afford the veteran an opportunity 
to submit and/or identify any alternate 
available sources that may provide credible 
support of his claimed stressors. 

3.  The National Personnel Records Center (NPRC) 
should be asked to search for the veteran's 
service performance evaluations or similar 
personnel records which would reflect or discuss 
the veteran's specific duties and performance in 
service.  If NPRC cannot locate the records, a 
negative reply should be provided.

If performance evaluation records are not 
available from NPRC, the service department 
should be asked to search for the records.  If 
records are unavailable, a negative reply is 
requested, and the service department should 
state where the records might be located.  

4.  The RO must then review the claims file, 
including the veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran, and prepare a summary 
of all claimed stressors.  This summary and all 
associated documents should be sent to the 
United States Army and Joint Services Records 
Research Center (JSRRC) to obtain the veteran's 
unit history in an attempt to corroborate the 
veteran's claimed stressors, including being 
subjected to incoming fire while he served in 
Da Nang from May 22, 1969 to July 22, 1969.  
According to his personnel records, the veteran 
served as a wheel vehicle repairman in Vietnam 
from July 22, 1968 to July 21, 1969.  From July 
1968 to April 1969 he was with Company D, 75th 
Support Battalion, 1st Infantry Brigade, 
USARPAC; and from April 1969 to July 1969 he 
was with the 85th Maintenance Company, USARPAC.  

Unit and organizational histories, operational 
reports-lessons learned, or after action 
reports from Company D, 75th Support Battalion, 
1st Infantry Brigade, or its higher command, 
should be requested for the period from July 
1968 to April 1969, and such records for the 
85th Maintenance Company or its higher command, 
should be requested for the period from April 
1969 to July 1969, or any other information 
that would confirm whether the units with which 
the veteran served provided convoys, and would 
describe the circumstances under which the 
convoys operated.  

5.  After all attempts to verify the alleged 
stressors have been completed, the RO should 
determine what stressful conditions or 
incidents have been corroborated or verified, 
and should provide a summary of the verified 
facts and conditions of the veteran's service, 
including whether the veteran drove or rode 
with convoys of materiel being transported, or 
was stationed at any base which was subject to 
enemy fire while he was there.  If any stressor 
is verified, the RO should summarize the known 
facts and the veteran's statements.   

6.  If the evidence obtained by the above 
development corroborates at least one stressor, 
then schedule the veteran for a VA mental 
disorders examination.  The examiner must be 
instructed that only those events which the RO 
determines have been corroborated may be 
considered for the purpose of determining 
whether the appellant currently has a 
psychiatric disorder as a result of a stressor 
to which he was exposed in service.  The claims 
folder should be made available to the examiner 
and the examination report should reflect that 
the claims folder was reviewed.  The examiner 
should state whether a diagnosis of PTSD is 
appropriate.  If so, the examiner should state 
whether it is at least as likely as not (a 50 
percent likelihood or more) that the veteran 
has PTSD as a result of one or more of the 
inservice stressors found to be corroborated by 
the record.  A complete rationale for the 
opinion expressed must be provided.

7.  After completion of the above, readjudicate 
the issues on appeal.  If service connection is 
granted for PTSD, complete any development 
required to determine whether the veteran has 
erectile dysfunction secondary to PTSD.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


